Citation Nr: 0613024	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  97-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 
1997 for the assignment of a 40 percent disability rating for 
service-connected postoperative residuals of a lumbar 
laminectomy at L5/S1.

2.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a lumbar 
laminectomy at L5/S1, currently evaluated as 40 percent 
disabling.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), also claimed as secondary to service-
connected postoperative residuals of lumbar laminectomy at 
L5/S1.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from two rating decisions, one issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado and another from the RO in 
St. Petersburg, Florida.  Between the dates of the contested 
rating decisions, the veteran moved from Colorado to Florida; 
the St. Petersburg RO now has jurisdiction over the veteran's 
claims.  

The appeals of the veteran, which as discussed immediately 
below have separate procedural histories, have been merged 
for the sake of simplicity.

Procedural history

The veteran served on active duty in the United States Army 
from May 1978 to March 1989.

In a February 1996 rating decision, the Denver RO granted 
service connection for a low back disability, assigning a 10 
percent disability rating, effective May 18, 1995; and denied 
entitlement to service connection for dysthymic disorder.  
The veteran initiated an appeal of that decision, which was 
perfected with the timely submission of her substantive 
appeal (VA Form 9) in February 1997.  

As noted above, the veteran subsequently moved to Florida.  
In a November 1998 rating decision, the St. Petersburg RO 
increased the veteran's service-connected postoperative 
residuals of a lumbar laminectomy at L5/S1 to 40 percent 
disabling, with an effective date of February 5, 1997.  The 
veteran indicated her disagreement with the effective date 
assigned, and this second appeal was perfected with the 
timely submission of her substantive appeal in March 2000.  
Moreover, the veteran's representative has indicated 
continued dissatisfaction with the 40 percent disability 
rating in subsequent correspondences to the RO.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

The veteran was scheduled to appear for a video conference 
hearing in July 2001.  However, she failed to report for this 
hearing and provided no explanation for her failure to 
report.  Her hearing request, therefore, is deemed withdrawn. 
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2005).

This case was previously before the Board in October 2003.  
At that time, the case was remanded for additional 
evidentiary and procedural development, including a VA 
psychiatric examination.  After this development was 
completed, the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) in September 2005 
which continued to deny all three claims.  The case was 
thereupon returned to the Board.  

Clarification of issue on appeal

Although as indicated above the veteran initially claimed 
entitlement to a dysthymic disorder as being directly related 
to her military service, over the course of this appeal here 
contentions with respect to the claimed psychiatric 
disability have expanded to include PTSD as well as dysthymic 
disorder, and secondary service connection as well as direct 
service connection.  The most recent SSOC adjudicated this 
issue with consideration of the veteran's various 
contentions.   


Remanded issues

The issues of entitlement to an increased disability rating 
for service-connected postoperative residuals of a lumbar 
laminectomy at L5/S1 and entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
low back disability was granted, and a disability rating of 
10 percent was assigned, effective May 18, 1995.  

2.  In a November 1998 rating decision, the veteran's 
postoperative residuals of lumbar laminectomy at L5/S1 were 
increased to 40 percent disabling, effective February 5, 
1997.  

3.  It was not factually ascertainable that an increase in 
low back disability had occurred prior to February 5, 1997.


CONCLUSION OF LAW

An effective date prior to February 5, 1997 for a 40 percent 
disability rating for service-connected postoperative 
residuals of a lumbar laminectomy at L5/S is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than 
February 5, 1997 for the assignment of a 40 percent 
disability rating for postoperative residuals of lumbar 
laminectomy at L5/S1. 

As is discussed elsewhere in this decision, the remaining two 
issues on appeal are being remanded for additional 
evidentiary and procedural development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).

The veteran has generally been informed of the requirements 
for an earlier effective date and of the deficiencies in her 
claim in various communications from VA, in particular the 
December 1999 statement of the case, and most recently in the 
September 2005 SSOC.

More significantly, the veteran was furnished two VCAA 
letters, dated January 10, 2003 and May 10, 2004, 
specifically concerning the earlier effective date issue.  
Those letters explained in detail the responsibilities of VA 
and of the veteran.  
See the January 10, 2003 VCAA letter, page 2; May 10, 2004 
VCAA letter, page 5.  

Crucially, the January 2003 VCAA letter called upon the 
veteran to "tell us the names, addresses and approximate 
dates of treatment for all health care providers (government 
and private) where you have been treated for your low back 
disability . . . since service."

In addition, the May 2004 VCAA letter stated: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Id., page 2. The Board believes that this language 
satisfies the "give us everything you've got pertaining to 
your claim" requirement contained in 38 C.F.R. § 3.159(b)(1).  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's earlier effective date claim was initially 
adjudicated by the RO prior to the enactment of the VCAA in 
November 2000. Furnishing the veteran with VCAA notice prior 
to initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  
See VAOGCPREC 7-2004.  Subsequent to furnishing the veteran 
with the VCAA letter in May 2004, the RO readjudicated her 
claim via the September 2005 SSOC. Thus, any VCAA notice 
deficiency has been rectified.  The veteran and her 
representative have not pointed to any prejudice arising from 
the timing of the VCAA notice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) [due process concerns with respect 
to VCAA notice must be pled with specificity].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.

In this case, element (1), veteran status, is not in dispute.  
Elements (2) and (3) are also not at issue, as service 
connection is already in effect for the disabilities 
considered in this case.  With respect to elements (4) and 
(5) degree of disability and element (5), effective date, as 
discussed below the veteran has been repeatedly advised as to 
the evidence necessary to substantiate her claim, that is 
evidence that her service-connected back disability was of 
such severity that a 40 percent rating was warranted as of 
the date of her claim for service connection in May 1995. 

This issue has been appellate status for almost a decade.  It 
is clear that the veteran and her representative are, or 
should be, aware of what is required of them and of VA.  The 
veteran has not submitted or identified any additional 
evidence which would have a bearing on the issue presented in 
this case, her entitlement to an earlier effective date for a 
40 percent disability rating for her service-connected back 
disability.  The Board has carefully reviewed the record and 
cannot detect any possible evidence outside of the record 
which would have a bearing on the effective date issue to be 
decided.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
outcome of this case, further VCAA notice would be useless.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  
The Board finds that adequate efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, her service medical records, reports 
of post-service treatment, her VA Vocational Rehabilitation 
folder, and records from the Social Security Administration 
(SSA).  The veteran has pointed to no outstanding and 
unobtained relevant evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
As was noted in the Introduction, the veteran failed to 
appear for a videoconference hearing without explanation.  
Accordingly, her request for such is deemed withdrawn.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

Applicable law and VA regulations provide that the effective 
date of an award of increased disability compensation is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year thereof.  Otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(1) (2005).

Increased ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the period in question, from May 1995 to February 
1997, the veteran's postoperative residuals of lumbar 
laminectomy at L5/S1 were rated 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 [intervertebral disc 
syndrome].

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurrent attacks with intermittent relief, a 20 percent 
rating was warranted for moderate intervertebral disc 
syndrome with recurrent attacks, and a 10 percent rating was 
warranted for mild intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

The Board observes in passing that during the pendency of 
this appeal, the applicable rating criteria for the spine, 
found at 38 C.F.R. § 4.71a, were amended twice, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51, 454-51, 458 
(Aug. 27, 2003).  
The Board realizes that the veteran has not been provided 
with the new regulatory criteria, which will be further 
detailed in the remand portion of this decision.  However, 
the veteran's earlier effective date claim concerns a period 
of time years prior to the amendments to the rating criteria 
of the spine, and the Board can apply only the former spine 
regulations for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.  Accordingly, only 
the former rating criteria are relevant to the earlier 
effective date issue now being decided.

Factual background

The veteran underwent a L5-S1 diskectomy in service in 1988.  
She filed her initial claim of entitlement to service 
connection for a low back disability on May 18, 1995.

A VA treatment record dated September 1, 1995 shows the 
veteran complaining of lower back pain that radiated into the 
right lower extremity.  Neurological examination was normal, 
but a provisional diagnosis of sciatica was made.  The 
veteran presented for a VA examination on October 17, 1995.  
Physical examination demonstrated she was able to heel-toe 
and tandem walk and coordination and reflex testing was 
normal.  Range of motion of the veteran's lumbar spine was 
normal except for some difficulty with extension.  Despite 
the presence of a tickling-type sensation in the right leg, 
especially near the great toe and calf, there was no 
diminution in sensory perception.  A VA treatment record 
dated October 25, 1995 shows the veteran presented again with 
complaints of lower back pain and numbness and tingling into 
the lower extremities.  Examination was normal, with 
electromyograph (EMG) results showing no evidence of 
radiculopathy or significant polyneuropathy.  

In a February 1996 rating decision, service connection was 
granted for postoperative residuals of lumbar laminectomy at 
L5/S1.  A 10 percent disability rating was assigned, 
effective May 18, 1995.  The veteran filed a notice of 
disagreement as to the rating assigned.

A November 19, 1996 outpatient record shows that other than 
pain, the veteran's lower back examination was normal.  The 
veteran received physical therapy for pain, stiffness and 
weakness of the lower back on November 28, 1996.  

There are no other pertinent medical records until the 
veteran underwent a second lumbar laminectomy on February 5, 
1997.  The RO issued a rating decision in November 1998, 
increasing the veteran's service-connected low back 
disability to 40 percent disabling, effective February 5, 
1997.  This appeal followed.

Analysis

The RO has assigned an effective date of February 5, 1997 for 
the 40 percent rating for the postoperative residuals of 
lumbar laminectomy at L5/S1.  The veteran contends that the 
40 percent rating should go back to May 18, 1995, her initial 
date of service connection.  See the veteran's December 1998 
notice of disagreement.  
The veteran in essence contends that the severity of her back 
disability in fact  approximated that which would allow for 
the assignment of a 40 percent rating as of the initial date 
of service connection, May 18, 1995.  

[The Board observes in passing that the veteran has not 
contended, and the evidence does not show, that a effective 
date earlier than May 18, 1995 should be assigned for service 
connection for the back disability.  The first communication 
from the veteran to VA appears to have been the May 18, 1995 
claim of entitlement to service connection.] 

As has been discussed in the law and regulations section 
above, under 38 C.F.R. § 3.400(o), an increased rating is 
awarded based upon when it is factually ascertainable that an 
increase in disability took place.  In this case, the level 
of the veteran's disability increased dramatically as of the 
February 5, 1997 lumbar laminectomy.  Crucially, the medical 
evidence prior to the veteran's February 5, 1997 lumbar 
laminectomy does not reflect any finding which could be used 
to justify a 40 percent disability rating, or indeed any 
rating higher than the 10 percent rating which was in fact 
assigned.  

Specifically, there are only three medical records concerning 
the veteran's back from September 1995 to November 1996, one 
of which is a VA examination ordered by the RO for evaluation 
purposes.  Taken as a whole, these records, which are 
described in some detail in the factual background section 
above, document the veteran's complaints of low back pain, 
but indicate that the back was normal clinically.  Objective 
examination, to include EMG testing, was normal.  

In short, the October 1995 VA examiner found normal 
coordination and reflex testing, with only minimal findings 
of sensation problems in the right lower extremity and a 
normal EMG result.  The two VA outpatient records dated in 
September 1995 and November 1996 t were negative for 
neurological symptoms.  This objective evidence, which is the 
only relevant evidence of record, is barely indicative of 
"mild" symptomatology of intervertebral disc syndrome, let 
alone more significant symptomatology of such which would 
allow for the assignment of a 20 percent rating, or a 40 
percent rating as claimed by the veteran.  In other words, it 
is not factually ascertainable that the veteran's low back 
symptomatology met the criteria contemplated in a 40 percent 
disability rating under Diagnostic Code 5293 prior to 
February 5, 1997, or the date of the veteran's second lumbar 
laminectomy.  Accordingly, an effective date prior to that 
time cannot be assigned.  

The veteran has argued in her March 2000 substantive appeal 
that "in 1995 and part of 1996 I had limited ability to 
attend to housekeeping and personal needs."  However, 
despite the two VCAA letters discussed above the veteran has 
presented no medical evidence which supports her contention 
concerning the severity of her back disability during the 
period from May 1995 to February 1997.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). 

In this case, there is no evidence, aside from the veteran's 
own recent self report, of severe low back pathology during 
the period from May 1995 to February 1997.  The 
contemporaneous medical evidence, although documenting the 
veteran's reports of back pain, noticeably did not document 
any reports of back disability so severe as to interfere with 
activities of daily living, as now is contended by the 
veteran.

The Board believes that the most accurate reports were 
related by the veteran in her February 1998 disability report 
for SSA benefits, when she stated that her "spinal condition 
was painful but stable through 1995 and has gotten worse 
since."  To the extent that the veteran's current 
contentions are in conflict with her self-reported medical 
history taken in February 1998, the Board finds that the 
statements made by the veteran in February 1998 to be more 
probative than statements made years later in the context of 
a claim for monetary benefits from the government.  Not only 
may the veteran's memory be dimmed with time, but self-
interest may also play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence]. 

In short, it is clear from a review of the record that it 
became factually ascertainable in February 1997, the date of 
the veteran's lumbar laminectomy, and no earlier, that the 
veteran's low back disability had increased in severity.  
Prior to that time, as discussed above, objective physical 
examination of the veteran was virtually normal.  Based on 
this record, the Board believes that the RO was correct in 
assigning an effective date of February 5, 1997, for the 40 
percent rating, as such was the date entitlement arose.  

In conclusion, for reasons and bases expressed immediately 
above, the Board finds that the preponderance of the evidence 
is against the claim.  Contrary to the assertions of the 
veteran's representative, the benefit of the doubt doctrine 
is not for application, as the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an effective date prior to February 5, 1997 
for the assignment of a 
40 percent rating for service-connected postoperative 
residuals of a lumbar laminectomy at L5/Sl is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining two issues must be remanded for further evidentiary 
and procedural development.  

2.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a lumbar 
laminectomy at L5/S1.

Regulatory amendments

The pertinent rating criteria for disorders of the spine, 38 
C.F.R. § 4.71a, were revised effective September 26, 2003, 
during the course of this appeal.  
See 68 Fed. Reg. 51454 (August 27, 2003).   Although the 
revised regulations were briefly referred to in the September 
2005 SSOC, at page 10, the revised criteria have not been 
applied by the RO, and the veteran has not been furnished 
complete notice of the new criteria.  

VA treatment records

The claims folder contains evidence from the Tampa, Florida 
and Denver, Colorado VA Medical Centers and the Fort Meyers, 
Florida VA outpatient clinic.  However, the RO seems to have 
obtained records pertaining only to the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, not the service-connected back disability.  All 
records pertaining to the veteran's service-connected low 
back disability from the VAMCs in Tampa and Denver and the 
outpatient clinic in Fort Meyers, if existing, should be 
associated with the veteran's VA claims folder.  

Updated VA examination

The veteran has contended that her service-connected low back 
disability has increased in severity since her last VA 
examination in October 1997: "[my] spinal condition was 
painful but stable through 1995 and has gotten worse since."  
The Board finds that, in light of the veteran's contentions 
and fact that the most current VA examination of record was 
conducted almost a decade ago, a more recent VA examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), also claimed as secondary to service-
connected postoperative residuals of lumbar laminectomy at 
L5/S1.

VA examination and nexus opinion

As was noted in the Introduction, the veteran has proffered 
several contentions concerning the etiology of her 
psychiatric disability, some of which appear to be at odds 
with one another.

There is some evidence which is arguably indicative of 
psychiatric problems in service.  Service medical records 
show that the veteran presented to the Neurology Clinic at 
Fort Campbell, Kentucky in January 1985 and October 1986 
complaining of difficulty with speech and numbness and 
tingling on the left side of her body.  A diagnosis of 
conversion reaction was made at that time.  

VA outpatient treatment records include a number of 
psychiatric diagnoses, including depressive disorder, chronic 
adjustment disorder with depression and anxiety, chronic 
adjustment disorder with mixed mood and dysthymia, and PTSD 
"with associated depression and anxiety".  

The medical evidence which is currently of record is somewhat 
vague and contradictory, and the record does not fully 
address all of the questions which are posed by the facts.  
In particular, the existence of the claimed PTSD and its 
relationship, if any, to the veteran's military service; the 
relationship between the veteran's in-service diagnosis of 
conversion reaction and any current psychiatric disability; 
and the relationship between the veteran's service-connected 
low back disability and any current psychiatric disability, 
all have not been fully explored.

It is beyond the authority of the Board to itself answer 
these questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  The 
Board believes that these matters should be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2004) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be informed of 
the most recent change in the 
regulations governing disorders of 
the spine.  In conjunction with such 
notification, the veteran should be 
provided with a copy of the revised 
regulations, and she should be 
informed that she may submit 
additional evidence that addresses 
the revised regulations.  

2.  VBA should ask that the veteran 
identify any recent medical 
examination, hospitalization or 
treatment records.  Any such records 
so identified should be obtained, to 
the extent possible.  In any event, 
VBA should request all treatment 
records pertaining from the Tampa and 
Denver VAMCs and the Fort Meyers VA 
outpatient clinic.  Any records 
obtained from those facilities should 
be associated with the veteran's VA 
claims folder.

3.  VBA should make arrangements for 
the veteran to be examined for the 
purpose of addressing the current 
severity of her service-connected low 
back disability.  The veteran's VA 
claims folder, including a copy of 
this REMAND, must be made available to 
the examiner.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected 
postoperative residuals of lumbar 
laminectomy at L5/S1.  Any diagnostic 
testing deemed to be necessary by the 
examiner should be accomplished.  The 
report of the examination should be 
associated with the veteran's VA 
claims folder.

4.  VBA should also arrange for an 
examination of the veteran by a 
psychologist and/or psychiatrist.  
The veteran's VA claims folder and a 
copy of this REMAND should be provided 
to the examiner, who should 
acknowledge receipt and review 
thereof.  The examiner should 
ascertain what, if any, psychiatric 
disabilities currently exist.  To the 
extent practicable, the examiner 
should comment on the etiology(ies) 
thereof.  The examiner should 
specifically comment on: (1)  the 
relationship, if any, between the in-
service conversion reaction diagnosed 
in January 1985 and October 1986 and 
any currently diagnosed psychiatric 
disorder(s); (2) the relationship, if 
any, between the veteran's service-
connected low back disability and any 
currently diagnosed psychiatric 
disorder(s); and (3) the existence of 
PTSD, and if PTSD is diagnosed, the 
verified stressor(s) that form the 
basis for that diagnosis.  The report 
of the examination should be 
associated with the veteran's VA 
claims folder.

5.  After the development requested 
above has been completed to the extent 
possible, VBA should again review the 
record and readjudicate the veteran's 
claims of entitlement to an increased 
disability rating for postoperative 
residuals of a lumbar laminectomy at 
L5/S1; and entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the 
benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


